08/20/2021




      IN THE SUPREME COURT FOR THE STATE OF MONTANA

                         No. DA 21-0338, DA 21-0339
IN THE MATTER OF:

A.J.S. AND A.J.S.,

      Youths In Need Of Care.

                                   ORDER

      Upon consideration of Mother and Appellant’s Motion To Consolidate

Cases, and with good cause shown, it is hereby ORDERED that the above-

captioned cases will be consolidated for purposes of appeal under Cause No. DA

21-0338.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          August 20 2021